  Case 4:19-cv-00877-ALM Document 6 Filed 11/27/19 Page 1 of 3 PageID #: 75



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 AMERICAN PATENTS LLC,
                                                   CIVIL ACTION NO. 4:19-cv-877
       Plaintiff,

         v.                                        JURY TRIAL DEMANDED

 COOLPAD GROUP LIMITED,
 COOLPAD TECHNOLOGIES INC., and
 YULONG COMPUTER
 TELECOMMUNICATION SCIENTIFIC
 (SHENZHEN) CO. LTD.,


       Defendants.


        PLAINTIFF AMERICAN PATENTS LLC’S CORPORATE DISCLOSURE
                              STATEMENT

       Plaintiff American Patents LLC (“American Patents”) is a Texas limited-liability

company. American Patents has no parent corporation, and no publicly held company owns 10%

or more of its stock.



Dated: November 27, 2019                    Respectfully submitted,

                                            /s/ Zachariah S. Harrington
                                            Matthew J. Antonelli
                                            Texas Bar No. 24068432
                                            matt@ahtlawfirm.com
                                            Zachariah S. Harrington
                                            Texas Bar No. 24057886
                                            zac@ahtlawfirm.com
                                            Larry D. Thompson, Jr.
                                            Texas Bar No. 24051428
                                            larry@ahtlawfirm.com
                                            Christopher Ryan Pinckney
                                            Texas Bar No. 24067819
                                            ryan@ahtlawfirm.com
Case 4:19-cv-00877-ALM Document 6 Filed 11/27/19 Page 2 of 3 PageID #: 76




                                 ANTONELLI, HARRINGTON
                                 & THOMPSON LLP
                                 4306 Yoakum Blvd., Ste. 450
                                 Houston, TX 77006
                                 (713) 581-3000

                                 Stafford Davis
                                 State Bar No. 24054605
                                 sdavis@stafforddavisfirm.com
                                 Catherine Bartles
                                 Texas Bar No. 24104849
                                 cbartles@stafforddavisfirm.com
                                 THE STAFFORD DAVIS FIRM
                                 The People's Petroleum Building
                                 102 North College Avenue, 13th Floor
                                 Tyler, Texas 75702
                                 (903) 593-7000
                                 (903) 705-7369 fax

                                 Attorneys for American Patents LLC
  Case 4:19-cv-00877-ALM Document 6 Filed 11/27/19 Page 3 of 3 PageID #: 77



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of November 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                                    /s/ Zachariah S. Harrington
                                                    Zachariah S. Harrington
